210 F.2d 953
John J. O'BRIEN, Warden, Respondent, Appellant,v.Frederick LINDSEY, Petitioner, Appellee.
No. 4717.
United States Court of Appeals First Circuit.
March 18, 1954.

See, also, 204 F.2d 359.
Arnold H. Salisbury, Asst. Atty. Gen. of Massachusetts (George Fingold, Atty. Gen. of Massachusetts, with him on the brief), for appellant.
Wilbur G. Hollingsworth, Boston, Mass., for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
In view of the order of the Supreme Judicial Court for the Commonwealth of Massachusetts of May 25, 1953, and of the decision of that Court of January 4, 1954, 116 N.E.2d 691, in the case of Lindsey v. Commonwealth of Massachusetts, and after notice to the parties,


2
It is now herein ordered as follows: The order of the District Court of December 31, 1952, is vacated and the case is remanded to that Court with directions to enter an order discharging the writ and dismissing the petition.